Citation Nr: 0107766	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for arthritis of the right knee.

2. Entitlement to a disability rating in excess of 10 percent 
for arthritis of the right foot.

3. Entitlement to a disability rating in excess of 10 percent 
for arthritis of the left foot.

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 until 
his retirement in December 1978.

These matters come to the Board of Veterans Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO established separate grants of service 
connection for arthritis of the right knee, arthritis of the 
right foot, and arthritis of the left foot, and assigned 
10 percent ratings for each joint.  Previously, service 
connection had been in effect for arthritis of multiple 
joints, with a 20 percent rating assigned.  In addition, the 
RO denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran has perfected appeals of the ratings 
assigned for the right knee and each foot, as well as the 
denial of a total rating based on individual unemployability.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability will be considered in the remand section below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence designated by 
the veteran and provided him a VA medical examination in 
order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  Arthritis of the right knee is manifested by pain and 
range of motion from zero to 100 degrees.

3.  Arthritis of the right foot is manifested by profound 
degenerative changes with recurrent exacerbations of swelling 
and pain and ankylosis of many of the subtalar bones.

4.  Arthritis of the left foot is manifested by pain with 
use.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, and 5261 (2000).  

2.  The criteria for a disability rating of 30 percent for 
arthritis of the right foot have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5271, and 5284 (2000).  

3.  The criteria for a disability rating in excess of 
10 percent for arthritis of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271, and 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that X-ray studies of the 
feet in September 1975 showed advanced arthritic changes in 
the tarsal and tarsometatarsal regions of the right foot and, 
to a lesser extent, the left foot.  A June 1976 treatment 
record indicates that the veteran had been diagnosed with 
rheumatoid arthritis (polyarthritis) about one year earlier, 
with a history of involvement in multiple joints, including 
both knees and both feet.  An X-ray study of the right knee 
in August 1976 revealed degenerative spurs on the patella.  
The medical history report prepared in conjunction with his 
August 1978 retirement examination shows that he had active 
arthritis.  

A VA medical examination in February 1979 resulted in a 
diagnosis of arthritis of the feet and knees.  Based on the 
evidence summarized above, in a March 1979 rating decision 
the RO granted service connection for arthritis of multiple 
joints and assigned a 20 percent rating for the combined 
disability.  This rating remained in effect until 1999.  

VA and private medical records dated in 1996 and 1997 show 
that the veteran received ongoing treatment for chronic 
arthritis in the right knee and right foot.  In July 1996 a 
VA podiatrist provided the veteran with orthotics due to 
right foot pain.  In a March 1997 report his private 
physician stated that he had almost no subtalar motion on the 
right, but retained good subtalar motion on the left.  He 
also stated that the veteran had ankylosis of many of the 
bones in the hindfoot, presumably the right hindfoot.

In May 1997 the veteran reported that he was unable to stand 
for more than four hours due to pain in the right ankle.  In 
a May 1997 medical report his private physician stated that 
he had treated the veteran for five years for osteoarthritis 
of the knees and feet.  The physician indicated that the 
veteran had pain in his feet when he ambulated or stood for 
extended periods of time, and that the pain was localized to 
the tarsal bones.  He referenced X-ray studies that had 
revealed marked degenerative or osteoarthritis of the feet, 
with a history of recurrent periods of exacerbations of 
swelling and pain.  He characterized the degenerative 
arthritis as profound, and stated that the veteran could not 
work more than four hours a day due to foot pain caused by 
arthritis.

The report of a December 1998 VA medical examination 
indicates that the veteran reported taking medication for 
arthritis over the years, which primarily involved the knees 
and feet.  He also reported that his feet bothered him a 
great deal, and that he favored the right foot due to pain.  
He stated that he was quite active, walking at least a mile a 
day and doing yard work.  He was also active in hunting, 
fishing and camping.  

On examination the right knee was stable, but painful on 
range of motion testing.  The range of motion of the right 
knee was from full extension to 100 degrees of flexion.  The 
examiner also found slight crepitation with the range of 
motion testing.  The examiner described the range of motion 
of the feet on dorsiflexion, plantar flexion, inversion, 
eversion, and medial and lateral rotation, as full, with pain 
in the right foot.  The veteran was able to walk on his heels 
and toes, but he had a problem walking on the toes of his 
right foot because of pain.  An X-ray study of the right knee 
demonstrated moderate degenerative changes.  X-ray studies of 
the feet showed relatively prominent tarsal navicular 
degenerative disease, as well as more advanced degenerative 
disease throughout the tarsal bones.  The examination 
resulted in diagnoses of degenerative arthritis of the right 
knee and degenerative arthritis of both feet.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Right Knee

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

The evidence shows that arthritis of the right knee is 
manifested by range of motion from zero to 100 degrees, 
crepitation, and pain.  The normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

Degenerative arthritis is to be rated based on limitation of 
motion.  A disability rating in excess of 10 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 30 degrees or that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261.  The evidence shows that the range of motion of the 
veteran's right knee, including any limitation of motion due 
to pain, is not limited to 30 degrees of flexion or 
15 degrees of extension.  The Board finds, therefore, that 
entitlement to a disability rating in excess of 10 percent 
based on limitation of motion is not warranted.

According to Diagnostic Code 5003, a 20 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints, with occasional incapacitating exacerbations.  
The other joints affected by the arthritis, however, 
including both feet and the left knee, have been assigned 
independent ratings of no less than 10 percent.  Because the 
disabilities of the other joints have been separately rated, 
those disabilities cannot be combined with the arthritis of 
the right knee to support a 20 percent rating pursuant to 
Diagnostic Code 5003.  Brady v. Brown, 4 Vet. App. 203, 206 
(1993); 38 C.F.R. § 4.14.  The veteran currently has a 
combined rating of 50 percent for the joints affected by 
arthritis; application of the provisions of Diagnostic Code 
5003 would result in a rating no higher than 20 percent.  The 
Board finds, therefore, that the application of the 
provisions of Diagnostic Code 5003 does not result in a 
higher disability rating.  See Hicks v. Brown, 8 Vet. App. 
417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The right knee 
disability results in pain and limited endurance of the 
joint.  In the absence of limitation of motion of the joint 
sufficient to support a compensable rating under Diagnostic 
Code 5260 or 5261, the Board finds that the functional 
limitations imposed by the arthritis are compensated by the 
10 percent rating that has been assigned in accordance with 
Diagnostic Code 5003.

A disability rating equal to the minimum compensable rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Code 5003.  The consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of the minimum 
compensable rating for arthritis of the knee.  

The veteran's representative argues that a higher rating for 
arthritis of the right knee is warranted pursuant to 
VAOPGCPREC 23-97 or VAOPGCPREC 9-98.  Those opinions pertain 
to the applicability of separate ratings for arthritis and 
instability of the knee.  The medical evidence does not show 
that the veteran has instability in the right knee.  Those 
opinions are not, therefore, relevant in evaluating the right 
knee disability.  For these reasons the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for arthritis of the right knee.

Arthritis of the Feet

The diagnostic codes pertaining to the feet do not include a 
diagnostic code for limitation of motion of the feet.  
Diagnostic Code 5284 for other foot injuries, however, 
provides a 10 percent disability rating if the residuals of 
the injuries are moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a maximum 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  The normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The medical evidence shows that arthritis of the right foot 
is manifested by marked degenerative changes with recurrent 
exacerbations of swelling and pain.  The veteran's physician 
in May 1997 characterized the degenerative arthritis as 
profound.  Although the examiner in December 1998 found that 
the range of motion of the right ankle and foot was normal, 
the veteran was unable to walk on the toes of his right foot 
due to pain and there was pain in the right foot with the 
range of motion.  In addition, his private physician found in 
March 1997 that he had almost no subtalar motion on the 
right, and that many of the bones in the hindfoot were 
ankylosed.  The Board finds, therefore, that the right foot 
disability is severe, and that the criteria for a 30 percent 
rating in accordance with Diagnostic Code 5284 have been met.  

Because the rating criteria for other injuries of the foot 
are not limited to the range of motion of the foot, the Board 
also finds that the 30 percent rating incorporates all of the 
functional limitations caused by the right foot disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (the 
application of Diagnostic Code 5284 requires the explicit 
consideration of 38 C.F.R. § 4.40).  The 30 percent rating is 
the maximum schedular rating available for injuries of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The evidence 
does not show that the entire ankle joint is ankylosed at 
more than 40 degrees of plantar flexion or more than 
10 degrees of dorsiflexion, or that the disorder is 
manifested by pronounced bilateral flatfoot or marked 
clawfoot to warrant a higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5276, and 5278.  The Board has 
determined, therefore, that the criteria for a disability 
rating in excess of 30 percent have not been met.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).

Arthritis of the left foot is manifested by degenerative 
changes and pain with use.  Although the medical records 
document extensive disability in the right foot, the left 
foot has been shown to be relatively normal.  The evidence 
shows that there are degenerative changes in the foot, but 
the majority of the veteran's complaints pertained to the 
right foot.  On examination in December 1998 he had full 
range of motion in the foot, without pain.  His private 
physician found ankylosis of the subtalar joints on the right 
foot, but good subtalar motion on the left.  

A disability rating in excess of 10 percent is applicable if 
the left foot disability is moderately severe, or if the 
limitation of motion of the ankle is marked.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5284 and 5271.  The medical 
evidence does not show that the left foot disability is more 
than moderate, and there is no limitation of motion in the 
joint, including any limitation of motion due to pain.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  The 10 percent rating currently assigned under 
Diagnostic Code 5284 is not restricted to limitation of 
motion, and incorporates all of the functional limitations 
due to the left foot disability.  Although the rating 
pursuant to Diagnostic Code 5271 is based on limitation of 
motion, the Board finds that in the absence of any 
discernible limitation of motion in the joint, the functional 
limitations are compensated by the 10 percent rating that has 
been assigned.  

A disability rating equal to the minimum compensable rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Code 5284.  The consideration of an increased 
rating based on the provisions of Diagnostic Code 5003 or 
38 C.F.R. § 4.59 is not warranted, since a 10 percent rating 
is in effect for the left foot, which is the minimum 
compensable rating for the foot.  The Board finds, therefore, 
that the criteria for a disability rating in excess of 
10 percent for arthritis of the left foot have not been met, 
and that the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 
10 percent for arthritis of the left foot.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for arthritis of the right knee is denied.

A 30 percent disability rating for arthritis of the right 
foot is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

The claim of entitlement to a disability rating in excess of 
10 percent for arthritis of the left foot is denied.



REMAND

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

The veteran asserts that he is unable to work solely due to 
the severity of his service-connected disabilities.  He 
stated that he is receiving Social Security Administration 
disability benefits and disability retirement from the Office 
of Personnel Management due to his service-connected 
disabilities.  It does not appear that all the medical 
records on which either of these determinations was 
predicated have been associated with the claims folder.  

In addition, the RO has not considered the claim for a total 
rating based on individual unemployability due to service-
connected disability in light of the higher rating assigned 
in this decision for the veteran's service-connected right 
foot arthritis.  On remand, if the RO is not able to grant a 
total rating based on individual unemployability in light of 
the increased rating, the RO should undertake the development 
and adjudicative actions outlined below.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), in which the Court 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the act, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  For these additional reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
the multiple VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any of his 
service-connected disorders since 1997.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should obtain from the United 
States Office of Personnel Management the 
records pertaining to the veteran's claim 
for disability retirement, as well as the 
medical records relied upon concerning 
that claim.

5.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the nature and severity of his service-
connected musculoskeletal disabilities.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
orthopedic examination and provide a 
diagnosis for any pathology found.  The 
examiner should also document all of the 
functional limitations caused by the 
service-connected musculoskeletal 
disorders and provide an opinion on 
whether those disabilities preclude the 
veteran from securing and following 
substantially gainful employment.  The 
examiner should provide the rationale for 
his/her opinion.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
including providing the veteran with a VA 
medical examination to document any 
impairment due to hemorrhoids, the RO 
should re-adjudicate the claim of 
entitlement to a total disability rating 
based on individual unemployability.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 


